DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter “Kim”), US Pub. No. 2019/0103067, in view of Kim et al. (hereinafter “Kim II”), US Pub. No. 2010/0164915.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Kim teaches a gate driving circuit (fig. 6) comprising: a Q node controller generating a voltage of a Q node in accordance with a first clock, a second clock, a third clock, and a start signal ([0057, 0059, 0060], Q  node controller); a QB node controller generating a voltage of a QB node in accordance with the second clock and the third clock ([0057, 0059, 0074], QB node controller); and an output part including a pull-up TFT and a pull-down TFT and generating an output signal including a first pulse interval, of a gate-on voltage, synchronized with a part of the first clock according to the voltages of the Q node and the QB node ([0053, 0054, 0061, 0064]; wherein the second clock is delayed by one horizontal period from the first clock, and the third clock is delayed by one horizontal period from the second clock, and the first, second and third clocks have a cycle of three horizontal periods, a gate-on voltage interval is longer than a gate-off voltage interval and shorter than two horizontal periods, and wherein the start signal includes a second pulse interval synchronized with a part of the third clock ([0064]; figs. 7, 13, 15 and accompanying text).

However, in the same field of endeavor, Kim II teaches a gate driving circuit including a pull-up and pull-down driving elements wherein the gates of respective transistors are connected to a first, second, and third clock (see fig. 5, CK1, CK2, CK3[connected to TR6], and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kim to include the feature of Kim II. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved driving reliability (Kim II, [0009]).
Regarding claim 2, Kim teaches wherein the second pulse interval of the start signal is synchronized with one of the gate-on voltage intervals of the third clock, and the first pulse interval of the output signal is synchronized with the gate-on voltage interval, of the first clock, starting during the second pulse interval (figs. 7, 13, 15 and accompanying text).
Regarding claim 3, Kim teaches wherein the first pulse interval of the output signal is shorter than the two horizontal periods by a length of overlapping with the gate-off voltage interval of two clocks among the first clock, the second clock, and the third clock (figs. 7, 13, 15; CLK [n-2], CLK [n], CLK [n+4]).
Regarding claim 13, it is a display device of claim 1 and is rejected on the same grounds presented above.
.
Allowable Subject Matter
Claims 4-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches the specific elements comprising the specific combinations described in the dependent claims above.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622